Richmond, P. J.,
delivered the opinion of the court.
This is an action to recover for services rendered. It was originally commenced before a justice of the peace of Pitkin county, where judgment was rendered for Samuel Wilton, appellee. Thereafter on appeal the cause was tried in the county court and judgment rendered for the sum of $104.41. To reverse this judgment this appeal was prosecuted to the supreme court, and by order of that court transferred to this.
The sole ground relied upon is that the evidence does not sustain the judgment. It is sufficient fop us to say that after reading the abstract we are of the opinion that there is testimony to support the conclusions reached by the justice of the, peace and the county judge, and that under the innumerable decisions of the supreme court, as well as a large number of decisions by this" court, we are not warranted in disturbing the judgment.
The judgment will be affirmed.

Affirmed.